Citation Nr: 1512068	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's petition to reopen his claim for entitlement to service connection for a lumbar spine disability.
 
The Board reopened and remanded the claim in November 2013.  In March 2014, the Board again remanded the claim for additional development.  It is before the Board for additional appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran's lumbar spine disability began during, was otherwise caused by or is etiologically related to his active service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In November 2013, the Board remanded this case in order to obtain VA medical records, including X-rays of the Veteran's spine complete in 1991 and 2005.  In addition, the Board noted deficiencies in an April 2010 VA examination.  The examiner who provided the examination in April 2010 had concluded that she would only be speculating to say that the Veteran's lumbar spine disability was related to service.  In light of the examiner's statements, the Board found that further evidence could enable that an opinion be provided.  In addition, the Board noted that, given the absence in the record of the X-rays from 1991 and 2005, the April 2010 opinion was provided on an incomplete record of evidence.  As such, the Board directed that, after the outstanding X-ray reports were associated with the record, along with any other outstanding records pertinent to the Veteran's claim, an add an addendum opinion should be obtained that addressed all relevant records added to the file.  

The 1991 X-ray report and VA medical records reflecting treatment beginning in 2004 and including the 2005 VA X-ray report, have been associated with the claims file.  A VA opinion was obtained in January 2014.

The Board again remanded the case in March 2014.  It was noted that, while the 1991 VA X-ray report had been obtained and associated with the claim file, there were no other records from that timeframe.  The Board found that it was unlikely that an X-ray was taken without any medical treatment before or after it, and remanded in order to obtain any records reflecting the circumstances surrounding the 1991 X-ray.

In addition, the Board noted that the VA opinion provided in January 2014 was not based upon an accurate review of the record.  In rendering the opinion, the examiner had noted that the Veteran's first report of a back problem and the testing had been in 2005, 46 years after service.  However, the examiner did not address the 1991 X-ray, which had been added to the record.  As such, the Board remanded in order to obtain an addendum opinion as to whether the Veteran's lumbar spine disorder was related to service that included an accurate review of the Veteran's history. 

Records reflecting treatment in 1991 and 1992 have been associated with the record.  In addition, the Veteran was provided with a VA examination in July 2014.
The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran contends that he injured his back in an in-service motor vehicle accident while helping to free a truck towing a trailer that had been stuck in some mud.  Pursuant to instructions from a superior office, the Veteran got onto the trailer and unhooked from the truck, while the driver of a jeep hooked onto the back of the trailer to pull it out.  The Veteran was on the trailer attempting to guide it out of the mud when the driver of the jeep lost control and hit the side of the deep rut.  The Veteran was thrown fifteen to twenty feet outside the road into some trees.  He contended that he landed against a large tree and suffered a back injury.

Service treatment records do not reflect any treatment for or diagnosis of a back disorder.  His separation Report of Medical Examination reflected a normal spine, and on his separation Report of Medical History, the Veteran indicated that he did not have arthritis or rheumatism or bone, joint, or other deformity.

A statement received in August 2009 from B.L.S., a fellow service member, reflected his report that he served with the Veteran and remembered when he injured his back when he was thrown about 15 feet while trying to get a trailer out of some mud.  In March 2010, the National Personnel Record Center (NPRC) confirmed that B.L.S. served with the Veteran. 

VA medical records show that, in September 1991, the Veteran was seen for back pain.  He indicated that he had injured his back while in service in Germany when he was thrown from a truck. He indicated that he had intermittently seen chiropractors with some relief.  A contemporaneous X-ray revealed degenerative disc disease of the spine.

VA medical records reflecting treatment beginning in 2005 include a February 2005 X-ray of the lumbar spine which revealed left convexity scoliosis, multilevel degenerative disk changes with narrowing of the disk spaces at practically all disk levels, and generalized lumbar spondylosis with hypertrophic spurring of vertebral margins anteriorly and facet joint disease in lower lumbosacral area.

VA medical records show ongoing treatment for the Veteran's back disorder.

The Veteran was provided with a VA examination in April 2010.  The examiner noted the Veteran's in-service back injury and assessed multilevel degenerative disc disease of the lumbar spine with narrowing and spondylosis.  The Veteran also reported that he had low back pain at the time of the injury, which had been ongoing. The examiner indicated that the Veteran's current spine disability was due to an injury but that it would be speculative to say that this was service-related. 

In a February 2012 statement, the Veteran noted that he sought out treatment which was mainly going to the chiropractor and getting a treatment for his back approximately four times a month beginning after service.  He asserted that he told his doctor, Dr. Douglas, at the Des Moines, IA center that he had the feeling that something was crawling on the calf of his right leg.  The doctor had him undergo X-rays.  The Veteran reported that she told him that he had a "terrible back injury in your tailbone area" and that he had the "worst back [she had] ever seen on a human being."  VA medical records reflect this VA provider treated him in 1991.
 
The Veteran's wife submitted a letter in February 2012.  She contended that the Veteran's back hurt him every day, although the pain is sometime worse on some days than others and limited his abilities to lift or move heavy objects.  In addition, at times the Veteran had to switch chairs or sitting locations due to the excruciating pain that he is in until he can find a more comfortable place to sit.  She noted that the Veteran could not stand for a very long period of time due to his back pain. 

An addendum opinion was provided in January 2014.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that there was no evidence to support the claim.  He noted that the Veteran's entrance and discharge forms had no mention of any health issues except for the pes planus of the left foot.  He also indicated that the previous examinations reflected the Veteran's reports of working on his father's farm and being injured on the few occasion as well.  The examiner acknowledged that the Veteran was seeing a chiropractor for 15 years, but that chiropractor adjustments are limited to cases of mild adjustments for minor spinal misalignment, but not severe injuries, scoliosis,  lordosis, or degenerative arthritis cases.  This examiner noted that the first report of a back problem and the testing was in 2005, 46 years after service, and found that, given the amount of years past since military and the Veterans age (in 2005) it was not unusual to find degenerative disc disease.  The examiner noted that information from the Mayo Clinic reflected that scoliosis can be caused by disease, heredity, injury or infection of the spine, aging and degenerative changes of the spine, but mostly cause of the scoliosis is unknown. Most cases of scoliosis occur in childhood during growth spur and are mild, but could continue to get more severe with age (changing name form juvenile to adult scoliosis).

The Veteran was provided with a VA examination in July 2014.  The examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner did not dispute that the Veteran suffered with chronic lower back pain, as evidenced by his 1991 X-ray and confirmed on the recent X-ray of his lumbar spine and his examination today.  The Veteran claimed to have continued lower back pain after sustaining a lower back injury after being thrown in to a tree that occurred in 1951, that the lower back pain remains to the present day.


The examiner noted that that at the time of discharge, the Veteran did not report any lower back pain, his back exam was marked normal and there were no deficits noted on that examination per his service treatment records.  This negative evidence for this injury and lack of follow up treatment for continued lower back pain lead the examiner to deduce that the Veteran did have an acute injury to his lower back, but after a few weeks this pain improved, and he did not require nor seek medical treatment for this condition.

In addition, the examiner noted that he would expect the lumbar X-ray done in 1991 to show a wedge deformity as this is the type of injury one would expect with a landing after being projected through the air as this Veteran claims, since he did not have any evidence of having a spinal cord injury at the time of the accident/injury.

The examiner also indicated that when he asked the Veteran to explain the injury incident more, he reported that after being thrown against the tree, he could walk and breath and had back pain but went on with his work okay.  He continued to drive the supply trucks and stated that "it does not take a lot of back strength to drive a truck."  The examiner noted that it was well known in the medical community after an acute injury as this Veteran had from being "thrown against a tree" as he claimed, he likely sustained a soft tissue contusion and had some bruising and soreness that lasted for a few weeks and then improved and resolved, this would be the most natural course for this type of injury to take.  The examiner stated that, based on the fact that he could return to his job with no apparent injury or problem with driving a truck or walking and he did not report that they had to carry him or assist him into the truck, and he did not seek medical assistance or treatment at the time of the accident or any time after the accident while in the military, it would appear his injury was minor and improved without any medical intervention as it was not addressed on his discharge examination in 1952.

This examiner also deduced if the Veteran's superior felt he was seriously injured, he would have made sure he was evaluated and received medical treatment as the Veteran is the responsibility of the higher ranking officer.

In response to his comment about not taking much back strength to drive a
truck, the examiner indicated that he believed that these trucks were large trucks, standard shift and rough riding; with lower back pain it would be painful to bend the knee up enough to press the clutch and some of the clutches press hard and have to be pressed completely to the floor to shift gears and driving over the rough terrain, as the Veteran described there were ruts in the road when they were pulling the trailer out, and this would have been a constant jarring motion to the lower back and would have caused discomfort and increased his pain.

The examiner also noted that the Veteran did not seek any medical evaluation or treatment for his claimed lower back pain and his buddy did not address in his statement of support any continued lower back pain after the initial incident and did not discuss having to help Mr. [redacted] in walking or getting in or out of the truck due to the lower back pain.

The examiner noted that the first time the Veteran sought medical treatment for the lower back pain that is documented in the c-file was in September 1991, this is 40 years after his lower back injury in the military. The Veteran did not provide any documentation of any other medical treatment for this condition prior to this date of 1991 although he mentioned going to a chiropractor in the 1990's, there was no objective evidence of this in the C-file and the Veteran provided no documentation of chiropractic treatment for his lower back pain.

During the examination, the Veteran reported that, within the prior three years, he
shoveled snow and put metal bars up for a fence repair and had chest pain, but did not mention having flare up of his lower back pain causing any disability doing these activities.

The examiner noted that Harrison's Online Principles of Internal Medicine site documents the following: Adams and Victor's Principles of Neurology documents degenerative arthritic disease occurs later in life and involves all or any part of the spine but mainly the cervical and lumbar regions. The severity of symptoms often bears little relation to the radiologic changes; pain may be present despite minimal
radiologic findings; conversely, marked osteophytic overgrowth with spur formation, ridging, bridging of vertebrae, narrowing of disc spaces, subluxation of posterior joints on flexion, and air in the disc spaces can be seen in both symptomatic and asymptomatic persons. Harrison's Principles of Internal Medicine documents osteoarthritis is the most common type of arthritis with a high prevalence in the elderly. Schwartz's Principles of Surgery documents Scoliosis can be congenital, degenerative (caused by degenerative changes in the joints of the spine), metabolic, neurogenic and myogenic. Degenerative curves are seen in persons over the age of 50 years old. Adults with scoliosis and degenerative disc disease often have disabling symptoms not only pain but imbalance due to the curves of the spine. Morgan and Michail's Clinical Anesthesiology documents degenerative disc disease most commonly affects the lumbar spine because it is subjected to the greatest motion and because of the posterior longitudinal ligament is the thinnest at L2-L5. Factors such as increased body weight and cigarette smoking may play a role in the development of lumbar disc disease.

Analysis

The medical evidence of record clearly shows that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his lumbar spine disability to service.  
	
The Veteran reported that he began having back pain in service after being thrown from a truck.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Back pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his back pain.  

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his statements, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

While the Veteran's report of the motor vehicle accident in service is credible, the Board notes that service treatment records do not reflect any treatment for or diagnosis of a back disorder or injury.  At separation, the Veteran did not report any back problems, and denied arthritis or rheumatism or bone, joint, or other deformity.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Veteran's statements with regard to the in-service onset of his back pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  The first evidence of treatment in the record is in 1991, many years after service.  While the Veteran reported to the examiner at this time that he had sought chiropractic treatment intermittently, he did not provide any details as to the timing of this treatment.  It is unclear how soon after service this treatment was rendered and, in any event, the VA examiner noted that chiropractor adjustments are limited to cases of mild adjustments for minor spinal misalignment, but not severe injuries, scoliosis,  lordosis, or degenerative arthritis cases.  

In terms of evidence providing an etiology between the Veteran's current back condition and his time on active duty, the Board notes that the only competent medical evidence in the record weighs against the claim.  

Nexus opinions were provided in April 2010, January 2014, and July 2014.  As noted above, the opinions dated in April 2010 and January 2014 were not based on an accurate review of the entire record.  As such, these are not probative as to the issue of whether the Veteran's lumbar spine disability is related to service. 

However, the July 2014 examiner based his opinion on an accurate review of the record and the Veteran's history.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  In addition, this examiner provided a very thorough rationale, explaining the type of injury that would be expected to be seen on an X-ray if the in-service injury were the cause of the current disorder.  In addition, the examiner addressed the Veteran's lay statements regarding his abilities immediately after the injury in service.  The examiner thoroughly addressed the Veteran's contentions and the medical history in the evidence of record.  The Board finds that this medical opinion should be assigned the most weight in determining whether the Veteran's current back disorder is related to service.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

Arthritis is a disorder for which presumptive service connection is available.  However, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309; Walker,  Savage, supra.  

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). In the present case, the Board finds that the question regarding the potential relationship between his lumbar spine disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his back pain, the Board accords his statements regarding the etiology of his back disability little probative value as he is not competent to opine on such a complex medical question.   

Moreover, the Veteran has only offered conclusory statements regarding the relationship between his lumbar spine disorder and his military service.  In contrast, the July 2014 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  As such, the Board accords great probative weight to the July 2014 VA examiner's opinion and the claim for entitlement to service connection for a lumbar spine disability must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a lumbar spine disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.
   

ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


